Citation Nr: 1204751	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO. 07-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a skin disability, claimed as chloracne due to Agent Orange exposure.

2. Entitlement to service connection for a lung disorder, including as due to asbestos exposure.

3. Entitlement to an initial compensable rating for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, by which the RO denied service connection for chloracne and a lung disorder, and granted service connection for left ear hearing loss but rated the Veteran's his left ear hearing loss disability as noncompensably disabling. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a February 2010 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This appeal was the subject of a Board decision and remand dated in April 2010.

The issues of service connection for a lung disorder and service connection for skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran has service-connected Level III hearing loss in the left ear and is not service-connected for his Level II hearing loss in the right ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for left ear hearing loss disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board finds that application of the most favorable audiological testing results to the schedular rating criteria results in a noncompensable rating for service-connected left ear hearing loss disability. The Board further finds that the Veteran's hearing loss disability picture is not exceptional or unusual. Accordingly, the Board denies the Veteran's claim for a compensable rating for left ear hearing loss disability.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

 The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

A February 2005 VCAA letter explained the evidence necessary to substantiate the Veteran's claim for service connection for left ear hearing loss disability, and informed the Veteran of what evidence was required to substantiate claim. This letter also informed him of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The July 2005 rating decision on appeal granted the Veteran's claim of entitlement to service connection for left ear hearing loss, so that the claim is now substantiated. Consequently, the Veteran's filing of a notice of disagreement as to the initial rating assigned in this determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). Thus no further VCAA notice was required with respect to the claim. See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

The RO/AMC has obtained all relevant identified records of private and VA treatment and provided the Veteran a June 2011 VA examination that contains all findings necessary for an adjudication of the claim for a compensable initial rating for left ear hearing loss disability. The VA examiner elicited information from the appellant concerning the functional effects of his disability. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). The examination report addresses the pertinent rating criteria and contains an adequate rationale for all opinions provided. 

The RO/AMC complied with Board's April 2010 remand of this matter in providing the VA examination and obtaining the relevant identified treatment records. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the claim decided below and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. §§ 4.10.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase. Fenderson v. West, 12 Vet. App. 119 (1999). In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id. 

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 4.85.

To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Examinations are conducted using the controlled speech discrimination tests (Maryland CNC), together with the results of the puretone audiometry test. The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test. The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test. The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear. The same procedure will be followed for the other ear. The numeric designations are then applied to table VII, also referenced in 38 C.F.R. § 4.85, to determine the veteran's disability rating.

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. In the latter instance, that numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86(a) and (b)  (exceptional patterns of hearing impairment).

In cases where hearing loss for only one ear is service connected, and hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under 38 C.F.R. § 3.385, the hearing impairment in the non-service-connected ear will be considered in evaluating the service-connected disability. See 38 C.F.R. § 3.383. Otherwise, the non-service-connected ear will be assigned a Roman numeral designation of I. See 38 C.F.R. 4.85(f).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

At a May 2005 VA audiological examination, pure tone thresholds in the right ear were 5 decibels at 1000 hertz, 5 decibels at 2000 hertz, 20 decibels at 3000 hertz, and 20 decibels at 4000 hertz. Pure tone thresholds in the left ear were 10 decibels at 1000 hertz, 10 decibels at 2000 hertz, 25 decibels at 3000 hertz, and 35 decibels at 4000 hertz. Pure tone averages of the 1000, 2000, 3000, and 4000 hertz thresholds were 18 decibels in the right ear and 20 decibels in the left ear. Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear. 

At December 2006 private audiological examination, pure tone thresholds in the right ear were graphically represented as being measured at 15 decibels at 1000 hertz, 10 decibels at 2000 hertz, 25 decibels at 3000 hertz, and 30 decibels at 4000 hertz-less severe than at the Veteran's June 2011 VA examination results described below. Word recognition scores were indicated to be 90 percent in the right ear and 95 percent in the left ear. The testing methodology was not indicated in the examination report.

At a May 2010 private audiological examination, puretone thresholds in the right ear were graphically represented as 20 decibels at 1000 hertz, 10 decibels at 2000 hertz, 30 decibels at 3000 hertz, and 45 decibels at 4000 hertz-again, all less severe than hearing thresholds at a June 2011 VA examination described below. Word recognition scores were indicated to be 96 percent in the right ear and 92 percent in the left ear. The testing methodology was not indicated in the examination report.

At the June 2011 VA audiological examination, pure tone thresholds in the right ear were 20 decibels at 1000 hertz, 20 decibels at 2000 hertz, 30 decibels at 3000 hertz, and 35 decibels at 4000 hertz. Pure tone thresholds in the left ear were 35 decibels at 1000 hertz, 30 decibels at 2000 hertz, 40 decibels at 3000 hertz, and 50 decibels at 4000 hertz. Pure tone averages of the 1000, 2000, 3000, and 4000 hertz thresholds were 26 decibels in the right ear and 39 decibels in the left ear. Speech recognition scores were 90 percent in the right ear and 76 percent in the left ear. 

The June 2011 VA examiner elicited information from the appellant concerning the functional effects of his disability. See Martinak v. Nicholson, 21 Vet. App. 447 (2007), citing 38 C.F.R. §§ 4.1, 4.2, 4.10. At the June 2011 VA examination, the chief complaint was hearing loss bilaterally, worse in the left ear. When asked to what extent the hearing loss affected his occupational functioning and daily activities, the Veteran stated that ringing of his ears irritated him. (The Board denied the Veteran's appeal for service connection for tinnitus in April 2010.)  The Veteran indicated at the June 2011 VA examination that his tinnitus had begun six to seven months ago when getting up and was recurrent and intermittent.

The June 2011 VA examination results contain the most favorable pure tone thresholds and speech recognition scores of record, and therefore, as the most favorable evidence in this case, will be used to evaluate the Veteran's service-connected left ear hearing loss disability. See 38 C.F.R. § 3.102. As the private December 2006 and May 2010 private audiological reports indicate less severe audiological results, the Board need not return this matter to the RO for a medical interpretation of the reports, as the Board's numerical reading of the reports under the facts of this case can constitute no more than harmless, non-prejudicial error. Further, the Board finds that it is mathematically competent to determine at which decibel levels and frequencies the graphs intersect to indicate the tested pure tone thresholds.

The speech recognition score of 90 percent in right ear at the June 2011 VA examination is sufficient to establish disability in the right ear for VA purposes. See 38 C.F.R. § 3.385. However, as will be discussed below, hearing loss in the service-connected left ear is not at a compensable level. As a result, the Veteran's nonservice-connected right ear hearing loss disability will be considered as a level I hearing loss in combination with his service-connected left ear hearing loss disability in considering the proper rating for his service-connected hearing loss disability. 38 C.F.R. §§ 3.383, 4.85(f). (In the event any error is alleged in the Board's interpretation of these regulations, the Board notes that in reality, the right ear hearing loss is a Level II hearing loss, which, even if service-connected, would in combination with level III hearing loss in the left ear still be rated as noncompensably disabling. Consequently, any perceived error in the Board's analysis would constitute no more than harmless, non-prejudicial error.)

For the service-connected left ear, the June 2011 VA examination indicates a Maryland CNC speech recognition score of 76 percent and an average puretone threshold at frequencies 1000, 2000, 3000 and 4000 hertz of 39 decibels. This results in Level III hearing loss in the service-connected left ear. Level III hearing loss in the service-connected left ear combined with Level I hearing loss in the nonservice-connected right ear is assigned noncompensable (0 percent rating) under 38 C.F.R. § 4.85, Diagnostic Code 6100, Tables VI and VII. The schedular criteria for a compensable rating under these regulatory provisions are not met or approximated.

The Board has used the audiological test results most favorable to the Veteran's claim, but these result in no more than a noncompensable rating for left ear hearing loss disability. Thus, a higher staged initial rating is not warranted for any time period relevant to this appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected left ear hearing loss disability. The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111 (2008). 

At a June 2011 VA pulmonary VA examination the Veteran indicated by history that he was currently employed and that he had been working as the owner or manager of a company selling mobile home for the past 20 years. At his February 2010 Board hearing the Veteran indicated that he was a salesperson and that sometimes he had some difficulty hearing people while working. He indicated the he used a hearing aid but that sometimes it made it harder to hear people so he would just put it in a drawer. When he was asked about his functional impairments due to his service-connected left ear hearing loss at his June 2011 VA audiological examination, he indicated that the most disabling aspect of his hearing disability was the annoyance caused by the ringing in his ears. (The Board denied the Veterans appeal for service connection for tinnitus in an April 2010 decision.)  There is no indication that the Veteran loses time from work or is not effective in his job because of his service-connected left ear hearing loss. The Veteran's hearing loss disability, in terms of diminished hearing acuity, is fully accounted for as measured in speech discrimination and pure tone thresholds considered in  schedular rating assigned in this matter. There is no indication or contention of exceptional or unusual factors. Accordingly, the Board finds that the disability picture in this case is not exceptional or unusual and does not warrant referral for extraschedular consideration. 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 111. 

There is no evidence of record that meets or approximates the criteria for a compensable rating for left ear hearing loss disability. As the preponderance of the evidence is against the claim for a compensable initial rating for left ear hearing loss disability, the benefit of the doubt rule is not or application in resolution of this claim. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable initial rating for left ear hearing loss disability is denied.


REMAND

At a VA examination in June 2011, the examiner found based on pulmonary function testing that the Veteran had normal pulmonary function. The examiner opined that based on the pulmonary function test the Veteran had no pulmonary diseases or symptoms as documented in with appropriate studies.

However, also at the June 2011 VA examination, a VA radiologist found that the Veteran's lung fields were hyper-expanded but free of infiltrates or nodular densities, and that no pleural fluid was recognized. After comparing the X-ray to prior studies, the diagnosis was "chronic chg" (apparently meaning chronic changes) without significant progression. The June 2011 VA examining physician does not appear to have reviewed this report. 

Additionally, the June 2011 VA examiner stated that chest X-rays and pulmonary function test of the Veteran had in the past been normal. In stating this the June 2011 VA examiner does not appear to have reviewed private and VA treatment and examination reports indicating pulmonary testing abnormalities, such as:  

A report of June 2005 pulmonary function testing at VA Southern Oregon Rehabilitation Center & Clinics (VA SORCC) indicates that there is a mild obstructive lung defect with a mild response to bronchodilator.

A report of July 2007 pulmonary function testing at VA Southern Oregon Rehabilitation Center & Clinics (VA SORCC) includes a finding of a mild obstructive lung defect, and a finding of significant response to bronchodilator.

A July 2007 VA examination report indicates a diagnosis of mild obstructive lung defect with normal diffusion capacity and an insignificant response to bronchodilator.

Also, at VA treatment in October 2011 the Veteran was noted to have wheezing on the active problems list and to be prescribed Albuterol through a non-VA treatment provider. 

In addition, a June 2011 VA skin examiner did not discuss the service treatment records, and in particular a January 1976 report of the Veteran's service discharge examination, which indicated an abnormal clinical finding of brownish macular coalescent pigmentation on both feet and from the ankles to midcalf. The diagnosis was Schamberg's disease. The June 2011 VA examiner did not discuss this either in his original examination report or in a November 2011 addendum report. The Board must take corrective actions so that a VA examination report includes a discussion of whether the Veteran's current skin disability is related to these in-service clinical findings. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (examination reports-corrective action).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his skin disability or lung disability from the time of his discharge from active  service in January 1976 through the present time. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any identified and potentially relevant records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include any additional relevant VA records of treatment, and any private records of treatment, to include those related to the prescription of Albuterol by a non-VA treatment provider, as referenced in a list of active non-VA medications in a VA treatment record dated in October 2011.

(c) The records sought must include any additional relevant records of ongoing VA treatment.

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for VA examinations with appropriate clinicians. 

The purposes of the examinations are to determine whether the Veteran has lung disability or skin disability that began during active service or is related to any incident of service. 

The following considerations will govern the examinations:

(a) The claims file and a copy of this remand will be made available to both the pulmonary and dermatology examiners, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by an examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The RESPIRATORY EXAMINER must take a complete history from the Veteran regarding his lung disability, from active service through the present time.

(d) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(e) In making the requested determinations, the examiner must consider the effects of the Veteran's OBESITY on his lung disability and pulmonary function testing.

(f) In making the requested determinations, the examiner must consider the effects of the Veteran's CONTINUOUS MARIJUANA DEPENDENCE on his lung disability and pulmonary function testing.

(g) The VA respiratory examiner must indicate whether the diagnosis of no pulmonary defect or disease at a June 2011 VA examination is correct. In making this determination, the examiner must be referenced to the following medical records:

(i) A report of June 2005 pulmonary function testing at VA Southern Oregon Rehabilitation Center & Clinics (VA SORCC) indicates that there is a mild obstructive lung defect with a mild response to bronchodilator.

(ii) A June 2005 VA chest X-ray report states that the lungs were clear and that there was no pleural thickening or pleural calcifications seen. 

(iii) A December 2006 VA treatment report indicates by history that a chest X-ray was abnormal, but the basis for this history is not indicated. 

(iv) A report of July 2007 pulmonary function testing at VA Southern Oregon Rehabilitation Center & Clinics (VA SORCC) includes a finding of a mild obstructive lung defect, and a finding of SIGNIFICANT response to bronchodilator.

(v) A July 2007 VA examination report indicates a diagnosis of mild obstructive lung defect with normal diffusion capacity and an INSIGNIFICANT response to bronchodilator.

(vi) At a June 2011 VA examination, a VA radiologist found that the Veteran's lung fields were hyper-expanded but free of infiltrates or nodular densities, and that no pleural fluid was recognized. After comparing the X-ray to prior studies, the diagnosis was "chronic chg" (apparently meaning chronic changes) without significant progression.

(vii) At VA treatment in October 2011 the Veteran was noted to have wheezing on the active problems list and to be prescribed Albuterol through a non-VA treatment provider.

(g) The respiratory examiner must provide a diagnosis for each lung disorder found upon examination.

(h) For each lung disorder found upon examination, the examiner must provide an opinion as to whether the disorder is consistent with or characteristic of exposure to asbestos.

(i) For each lung disorder diagnosed at the examination, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

(j) THE SKIN EXAMINER MUST REVIEW A JANUARY 1976 REPORT OF THE VETERAN'S SERVICE DISCHARGE EXAMINATION, WHICH INDICATED AN ABNORMAL CLINICAL FINDING OF BROWNISH MACULAR COALESCENT PIGMENTATION ON BOTH FEET AND FROM THE ANKLES TO MIDCALF. The diagnosis was Schamberg's disease.

(k) The VA skin examiner must review post-service and recent records of treatment and examination and opine whether the in-service findings of  brownish macular coalescent pigmentation on both feet and from the ankles to midcalf are a manifestation of a chronic or recurrent skin disability and whether the Veteran has any current residuals of the in-service brownish macular coalescent pigmentation on both feet and from the ankles to midcalf.

(l) The examiner must take a complete history from the Veteran regarding his skin disability, from active service through the present time.

(m) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(n) The examiner must provide a diagnosis for each chronic or recurrent skin disability that the Veteran experiences.

(o) For each diagnosed skin disability, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.

(p) EACH EXAMINER MUST PROVIDE A FULLY REASONED EXPLANATION FOR HIS OR HER OPINIONS, based on his or her clinical experience, medical expertise, and established medical principles. 

(q) In all conclusions, each examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


